Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        08-SEP-2022
                                                        12:30 PM
                                                        Dkt. 6 OGAC
                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                             BRYAN SUITT,
                   Petitioner/Petitioner-Appellant,

                                 vs.

                          STATE OF HAWAI#I,
                   Respondent/Respondent-Appellee.

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 1PR161000011)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Petitioner/Petitioner-Appellant Bryan Suitt’s

application for writ of certiorari, filed on July 27, 2022, is

hereby accepted.

          IT IS FURTHER ORDERED that no oral argument will be

held, subject to further order of this court.     Any party may,

within ten days and pursuant to Rule 34(c) of the Hawai#i Rules

of Appellate Procedure, move for retention of oral argument.

          DATED: Honolulu, Hawai#i, September 8, 2022.

                                       /s/ Mark E. Recktenwald

                                       /s/ Paula A. Nakayama

                                       /s/ Sabrina S. McKenna

                                       /s/ Michael D. Wilson

                                       /s/ Todd W. Eddins